DETAILED ACTION

The Information Disclosure Statement(s) filed 09/16/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “the fuel” should read “fuel”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble the subcombination of a “fuel containment system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “upper 
Claim 9 recites in the preamble the subcombination of a “fuel containment system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “longitudinal beams under the cabin floor and running a length of the fuel tank from the aft wheel well bulkhead to the aft fuel barrier” and “a channel system between the upper fuel barrier and the cabin floor created by space between a pair of longitudinal beams wherein an electrical system is routed through the channel system”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “a channel system between the upper fuel barrier and the cabin floor created by space between a pair of longitudinal beams wherein an electrical system is routed through the channel system” is outside of the fuel barrier and thus not an inherent component of the “fuel containment system”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brown et al. (US 20140231586 A1).
Regarding claim 1, a fuel containment system comprising: an upper fuel barrier (Figure 4 and 10, element 148 depicts a barrier) located below a cabin floor (Figure 4 and 8, element 146 appears to be a cabin floor above barrier 148) and configured to prevent fuel from contacting the cabin floor (without any claimed physical limitation for the configuration, barrier 148 as depicted in Figures 4 and 10 can be considered so configured); an aft wheel well bulkhead (Figures 2 and 10, elements 184 and/or 186); an aft fuel barrier opposite the aft wheel well bulkhead (Figure 2, a vertical dashed line is used to signify a pressure bulkhead for the wheel wells, as such the unlabeled vertical dashed line aft of the front wheel parallel and to the left of element 184, and the vertical unlabeled dashed line parallel and to the right of element 186 satisfy this limitation); a lower fuel barrier associated with a cargo floor (Figure 4, unlabeled horizontal line between element 172, and skin 124); and a lower fuselage skin panel (Figure 4, element 124).  
Regarding claim 2, Brown teaches the invention claimed and discussed above. Without any additional claimed physical limitations, fuel could be added to the enclosed structures listed in the response to claim 1, noted in the dashed line enclosures found in the right and left of the wheel wells in Figure 2 of Brown, and could be physically considered a fuel tank inasmuch as the applicant has claimed.
Regarding claim 4, Brown teaches the fuel containment system of claim 2, wherein the fuel tank is integrated into a cargo bay (noted in the dashed line enclosures found in the right and left of the wheel wells in Figure 2 of Brown), and wherein the fuel tank is under cabin pressure (this is inherent as it is well 
Regarding claim 5, Brown teaches the invention claimed and discussed above. Without any additional physical limitations, the response and reasoning to claims 1 and 2 satisfy claim 5. Determination of patentability of an apparatus is based on the product itself and does not depend on its method of production. If the product in the claim is the same or obvious from a product of the prior art, the claim is unpatentable even if made by a different process. See MPEP 2113
Regarding claim 6, Brown teaches the invention claimed and discussed above, in addition to support members inside the fuel tank and associated with the aft wheel well bulkhead (Figure 4 depicts vertical support members inside the fuel tank which are inherently associated with the aft wheel well bulkhead). 
Regarding claim 16, Brown teaches a fuel containment system comprising: an upper fuel barrier (Figure 4 and 10, element 148 depicts a barrier) below a cabin floor (Figure 4 and 8, element 146 appears to be a cabin floor above barrier 148); an aft wheel well bulkhead (Figures 2 and 10, elements 184 and/or 186); an aft fuel barrier opposite the aft wheel well bulkhead (Figure 2, a vertical dashed line is used to signify a pressure bulkhead for the wheel wells, as such the unlabeled vertical dashed line aft of the front wheel parallel and to the left of element 184, and the vertical unlabeled dashed line parallel and to the right of element 186 satisfy this limitation); and a lower fuselage skin panel (Figure 4, element 124).
Regarding claim 17, Brown teaches the invention claimed and discussed above. Without any additional claimed physical limitations, fuel could be added to the enclosed structures listed in the response to claim 16, noted in the dashed line enclosures found in the right and left of the wheel wells in Figure 2 of Brown, and could be physically considered a fuel tank inasmuch as the applicant has claimed.

Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by applicant submitted prior art (Figure 4a). 

Regarding claim 15, applicant submitted prior art teaches the invention claimed and discussed above, in addition to sealing the lower fuselage skin panel from the cargo floor to the upper fuel barrier within a fuel tank (as depicted in Figure 4a). 

Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-8, and 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140231586 A1) in view of Childress et al. (US 20090090724 A1).
Regarding claim 3, Brown teaches the invention claimed and discussed above except wherein the fuel containment system comprises: a fuel supply system inside the fuel tank, wherein the fuel supply system is configured to transport the fuel out of the fuel tank. However, Childress teaches a fuel supply system inside a fuel tank, wherein the fuel supply system is configured to transport the fuel out of the fuel tank (¶ [0030] indicates the presence of fuel lines for filling and drawing fuel from the fuel tank, to 
Regarding claim 7, Brown teaches the invention claimed and discussed above, except wherein the fuel containment system further comprises: a number of transport elements in fluid communication with the fuel tank and configured to supply a gas to the fuel tank to replace a volume of the fuel pumped out of the fuel tank. However, Childress teaches a number of transport elements in fluid communication with the fuel tank and configured to supply a gas to the fuel tank to replace a volume of the fuel pumped out of the fuel tank (¶ [0023-0024] indicates element 20 is an inlet that opens into a bladder and may be used to inflate the bladder. The bladder is deflated at the beginning of a trip to maximize the volume of fuel in the fuel tank, but is then filled with gas so as to expand the bladder while the fuel is being consumed. Further, ¶ [0030] indicates that fuel lines for filling and drawing fuel from the fuel tank, to include various sensors and plumbing required for monitoring refuel tank assembly may be provided in the embodiments found). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Childress elements as discussed above in Brown in order to have an aircraft include fuel tanks that carry a supply of fuel that may be partially consumed during transit (as taught by ¶ [0002] of Childress), since it has been held that combining prior art elements according to known methods (the fuel containment system as taught by Brown, and the fuel tank, fuel supply system, and transport elements in fluid communication with the fuel tank configured to supply gas to the fuel tank to replace a volume of fuel pumped out of the fuel tank as taught by Childress) to yield predictable results (a fuel containment system that comprises: a number of transport elements in fluid communication with the fuel tank and configured 
Regarding claim 8, the combination of Brown teaches the invention claimed and discussed above. The reasoning found in the response to claim 7 satisfies the physical limitations required for claim 8. 
Regarding claim 18, Brown teaches the invention claimed and discussed above except wherein the fuel containment system comprises: a fuel supply system inside the fuel tank. However, Childress teaches a fuel supply system inside a fuel tank (¶ [0030] indicates the presence of fuel lines for filling and drawing fuel from the fuel tank, to include various sensors and plumbing required for monitoring refuel tank assembly may be provided in the embodiments found in Childress). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Childress elements as discussed above in Brown in order to have an aircraft include fuel tanks that carry a supply of fuel that may be partially consumed during transit (as taught by ¶ [0002] of Childress), since it has been held that combining prior art elements according to known methods (the fuel containment system of Brown, and the fuel tank and fuel supply system of Childress) to yield predictable results (a fuel supply system inside the fuel tank) support a conclusion of obviousness. See MPEP 2143
Regarding claim 20, Brown teaches the invention claimed and discussed above except wherein the fuel containment system comprises: a number of transport elements in fluid communication with the fuel tank; and a gas supply source associated with the number of transport elements. However, Childress teaches a number of transport elements in fluid communication with the fuel tank; and a gas supply source associated with the number of transport elements (¶ [0023-0024] indicates element 20 is an inlet that opens into a bladder and may be used to inflate the bladder. The bladder is deflated at the beginning of a trip to maximize the volume of fuel in the fuel tank, but is then filled with gas so as to expand the bladder while the fuel is being consumed. Further, ¶ [0030] indicates that fuel lines for filling and drawing fuel from the fuel tank, to include various sensors and plumbing required for monitoring refuel tank assembly may be provided in the embodiments found). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Childress elements as discussed above in 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140231586 A1) in view of Haensch et al. (US 20090078826 A1).
Regarding claim 19, Brown teaches the invention claimed and discussed above except wherein a number of layers of composite material is bonded to the lower fuselage skin panel, wherein the number of layers of a composite material is configured to increase the strength of the lower fuselage skin panel. However, Haensch teaches a fuselage pressure assembly wherein a number of layers of composite material is bonded to a fuselage skin panel (as depicted in Figures 3-8), where the number of layers of composite material is configured to increase the strength of the skin panel (as noted in ¶ [0065-0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Haensch elements as discussed above to Brown in order to manufacture a pressurized aircraft assembly made of a composite in order to provide the lowest possible weight while increasing strength (as noted in ¶ [0003 and 0069] of Haensch), since it has been held that combining prior art elements according to known methods (the fuel containment assembly as taught by Brown, and the aircraft pressure assembly comprising layers of composite materials molded to fuselage skin panel configured to increase the strength of the skin panel as taught by Haensch) to yield predictable results (a fuel containment system wherein a number of layers of composite material is bonded to the lower fuselage skin panel, wherein the   

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted prior art (Figure 4a) in view of Childress et al. (US 20090090724 A1).
Regarding claim 11, applicant submitted prior art teaches the invention claimed and discussed above except transporting the fuel out of the fuel tank using a fuel supply system located inside the fuel tank. However, Childress teaches a fuel supply system inside a fuel tank, wherein the fuel supply system is configured to transport the fuel out of the fuel tank (¶ [0030] indicates the presence of fuel lines for filling and drawing fuel from the fuel tank, to include various sensors and plumbing required for monitoring refuel tank assembly may be provided in the embodiments found in Childress). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Childress elements as discussed above in the applicant submitted prior art in order to have an aircraft include fuel tanks that carry a supply of fuel that may be partially consumed during transit (as taught by ¶ [0002] of Childress), since it has been held that combining prior art elements according to known methods (the fuel containment system of the applicant admitted prior art, and the fuel tank and fuel supply system of Childress) to yield predictable results (a fuel supply system inside the fuel tank, wherein the fuel supply system is configured to transport the fuel out of the fuel tank) support a conclusion of obviousness. See MPEP 2143
Regarding claim 12, the combination of applicant submitted prior art and Childress teach the invention claimed and discussed above except supplying a gas to the fuel tank to replace a volume of the fuel pumped out of the fuel tank. However, Childress further teaches a method of supplying a gas to replace a volume of the fuel pumped out of the fuel tank (¶ [0023-0024] indicates element 20 is an inlet that opens into the bladder and may be used to inflate the bladder. The bladder is deflated at the beginning of a trip to maximize the volume of fuel in the fuel tank, but is then filled with gas so as to expand the bladder while the fuel is being consumed). It would have been obvious to one of ordinary skill in the art 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted prior art (Figure 4a) in view of Haensch et al. (US 20090078826 A1).
Regarding claim 13, applicant submitted prior art teaches the invention claimed and discussed above except bonding a number of layers of composite material to the lower fuselage skin panel underneath the fuel tank to increase a strength of the lower fuselage skin panel. However, Haensch teaches a fuselage pressure assembly wherein a number of layers of composite material is bonded to a fuselage skin panel (as depicted in Figures 3-8), where the number of layers of composite material is configured to increase the strength of the skin panel (as noted in ¶ [0065-0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Haensch elements as discussed above to the applicant submitted prior art in order to manufacture a pressurized aircraft assembly made of a composite in order to provide the lowest possible weight while increasing strength (as noted in ¶ [0003 and 0069] of Haensch), since it has been held that combining prior art elements according to known methods (the fuel containment assembly as taught by the applicant submitted prior art, and the aircraft pressure assembly comprising layers of composite materials molded to fuselage skin panel configured to increase the strength of the skin panel as taught by Haensch) to yield predictable results (a method of containing fuel wherein a number of layers of composite material is bonded to the 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record failed to show either alone or in combination a method of simultaneously removing stanchions to increase a fuel tank capacity while installing longitudinal beams under the cabin floor running a length of the fuel tank from the aft wheel well bulkhead to the aft fuel barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644